Citation Nr: 0819012	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected asbestosis, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1969 to January 1971.

Service connection was granted for asbestosis in an August 
2003 decision; a noncompensable disability rating was 
assigned.  A copy of that decision was sent to the veteran on 
November 5, 2003.  A September 2004 RO rating decision denied 
the veteran's claims of entitlement to service connection for 
bladder cancer and tinnitus.  The veteran filed a timely 
notice of disagreement (NOD) as to all three issues in 
October 2004.  After the RO issued a statement of the case 
(SOC) in March 2005, the veteran perfected his appeal by 
filing a substantive appeal (VA form 9) in May 2005.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing which was conducted at the RO in October 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

This case was remanded by the Board in June 2007 for 
additional evidentiary development.  This was accomplished, 
and in November 2007 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's service connection claims and 
increased the veteran's service-connected asbestosis to 10 
percent disabling.  The veteran has indicated continued 
dissatisfaction with this 10 percent rating in subsequent 
correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  

The issues of entitlement to service connection for bladder 
cancer and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC.

Issues not on appeal

In March 2004, the veteran filed for an increased disability 
rating for his service-connected sinusitis.  In the above-
referenced September 2004 rating decision, the RO proposed 
that the disability rating assigned for sinusitis be reduced 
from 
30 percent disabling to noncompensably (zero percent) 
disabling.  This was not done; instead, in a March 2005 
rating decision the rating assigned the service-connected 
sinusitis was continued at 30 percent disabling.  

In the meantime, in October 2004 the veteran filed a notice 
of disagreement (NOD) as to the proposed reduction.  The RO 
did not issue a statement of the case (SOC) as to the issue 
of the veteran's entitlement to an increased disability 
rating for sinusitis.  

In its June 2007 remand, the Board instructed the AOJ to 
issue a SOC as to this issue.  Such was accomplished in 
November 2007.  The veteran did not file a substantive 
appeal.  Accordingly, the issue of the veteran's entitlement 
to an increased rating for sinusitis is not on appeal.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In September 2004, the RO adjudicated the issue of the 
veteran's entitlement to service connection for migraine 
headaches.  The veteran has testified, however, that he does 
not separately seek service connection for migraine 
headaches, but instead has argued his headaches are part and 
parcel of his service-connected sinusitis.  See the October 
2006 hearing transcript, page 3.  Indeed, the veteran 
testified that he has never been diagnosed with migraine 
headaches.  See the October 2006 hearing transcript, page 20.  
This appears to be congruent with the medical evidence of 
record.  The Board therefore considers the issue of 
entitlement to service connection for migraine headaches to 
have been withdrawn by the veteran.  See 38 C.F.R. § 20.204 
(2007).

The Board additionally observes that headaches associated 
with sinusitis are rated under the general rating formula for 
sinusitis, encompassing Diagnostic Codes 6510 through 6514.  
To the extent that the veteran is seeking entitlement to a 
separate rating for headaches associated with sinusitis, that 
matter is part of the increased rating claim.  See 38 C.F.R. 
§ 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's asbestosis is currently manifested by forced vital 
capacity (FVC) at 92 percent of predicted value, and the 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO) to be 71 percent of predicted 
value.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
asbestosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected asbestosis, currently evaluated as 10 
percent disabling.

The veteran seeks an increased disability rating for his 
service-connected asbestosis, which is currently evaluated 10 
percent disabling.  As will be discussed below, the remaining 
two issues on appeal are being remanded for additional 
development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision as to the increased rating claim.  

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in June 2007.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA medical 
examination with proper pulmonary function testing, including 
DLCO measurements.  The AOJ was then to readjudicate the 
claim.  

A VA respiratory examination was obtained in conformity with 
the Board's remand instructions in July 2007, and the AMC 
subsequently readjudicated the claim in the November 2007 
SSOC.

Thus, all of the Board's remand instructions have now been 
complied with as to the increased rating claim.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claim in a letter from the RO dated May 20, 2004 which 
informed him that "the evidence must show that your service-
connected condition has increased in severity."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2004 letter.  Specifically, the veteran was advised in the 
May 2004 letter that VA is responsible for obtaining records 
from any Federal agency, to include military records, 
outpatient records from VA treatment facilities and records 
from the Social Security Administration.  The letter further 
indicated that a VA examination would be scheduled if 
necessary to adjudicate his claim.  With respect to private 
treatment records, the letter informed the veteran that VA 
would make reasonable efforts to obtain relevant private 
records.  The veteran was advised that requests for records 
from P.J.T., D.J.S. and Dr. E. had been made.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with the letter, and the veteran 
was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  

The May 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter].  

The May 2004 VCAA letter also specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
This request complies with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b) in that 
the RO informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

There have been two significant Court decisions concerning 
the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a July 10, 2007 letter from the AMC, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the July 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice.  Specifically, since the veteran's 
claim was readjudicated in the November 2007 SSOC, following 
the issuance of the July 2007 letter, the essential fairness 
of the adjudication was not affected.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].  

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, reports of private treatment of the veteran 
have been associated with the claims folder.  Additionally, 
the veteran was afforded VA fee-basis examinations in January 
2003 and July 2004 and a VA examinations in July 2007, the 
reports of which reflects that the examiner reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, the veteran testified before 
the undersigned at the RO in October 2006.

Accordingly, the Board will proceed to a decision as to the 
increased rating claim.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating
Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  
See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Diagnostic Code 6833 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (asbestosis) and also because it 
provides specific guidance as to how symptoms of this 
disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6833.

Specific rating criteria

Under Diagnostic Code 6833, a 100 percent rating is assigned 
for FVC less than 
50 percent predicted, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy. 

A 60 percent rating is assigned for a FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation. 

A 30 percent rating is assigned for FVC of 65 to 74 percent 
predicted, or; DLCO (SB) of 56-65 percent predicted. 

A 10 percent rating is assigned for FVC of 75 to 80 percent 
predicted, or; DLCO (SB) of 66-80 percent predicted.

See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2007).


Analysis

Schedular rating

As discussed in the law and regulations section above, in 
order for a 30 percent rating to be awarded under Diagnostic 
Code 6833, the evidence must demonstrate FVC of 65 to 74 
percent predicted, or; DLCO (SB) of 56-65 percent predicted.  
These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met]. 

FVC readings [including readings taken prior to use of a 
bronchodilator] completed in January 2003, July 2004 and July 
2007 ranged from 84 to 115 percent predicted, nowhere near 
the required range of 65 to 74 percent for assignment of a 30 
percent disability rating.  Additionally, the DLCO reading 
obtained during the most recent VA examination was 71 percent 
predicted, which similarly does not comport with assignment 
of a 30 percent rating, which calls for 56 to 65 percent 
predicted.

The Board further observes that the FVC readings do not allow 
for even a 10 percent rating; however, the DLCO reading of 71 
is congruent with the criteria for the currently assigned 
rating of 10 percent (DLCO of 66-80 percent predicted).  

The FVC and DLCO measurements, coupled with the lack of 
evidence in the record of maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, cor pulmonale or pulmonary hypertension, or 
outpatient oxygen therapy, similarly do not allow for 
assignment of 60 or 100 percent disability ratings under 
Diagnostic Code 6833. 

Accordingly, based on the evidence of record, an increased 
disability rating is not warranted for service-connected 
asbestosis.


Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In the instant case, the RO 
assigned a 10 percent disability rating for the service-
connected asbestosis effective March 26, 2004.  Therefore, 
the RO has already assigned staged ratings in the instant 
case [zero percent from the date of service connection, 
October 2, 2002; and 10 percent from March 26, 2004].  

The Board will review the medical history on a de novo basis 
in order to determine whether this is correct.  The Board 
again observes, as it did in the VCAA discussion, that the 
veteran received Dingess notice via the July 2007 letter.

Review of the record demonstrates it was not until the most 
recent VA examination, in July 2007, that the veteran 
demonstrated symptomatology which met the criteria for a 10 
percent rating under Diagnostic Code 6833, specifically DLCO 
of 71.  
The only pertinent prior evidence was January 2003 and July 
2004 VA fee-basis examination reports.  Those reports 
demonstrated FVC readings at 115 percent predicated and 92 
percent predicted, neither of which allows for a compensable 
disability rating under Diagnostic Code 6833.  

However, as was made clear in the Board's June 2007 remand, 
no testing for DLCO was attempted prior to October 2007.  
Indeed, the lack of DLCO testing was the primary reason for 
the Board's remand of this issue.  See the Board's June 12, 
2007 remand, pages 7 -8.  The lack of DLCO testing was in no 
way the fault of the veteran.

There is nothing in the medical records which would indicate 
that DLCO would not have met the requirements for a 10 
percent rating prior to 2007 if testing had in fact been 
done.  The FVC readings at the three examinations in 2003, 
2004 and 2007 are roughly congruent, each calling for the 
same disability rating (noncompensable).  There is no reason, 
therefore, to assume anything other than that prior DLCO 
testing, if such had been accomplished, would have been 
roughly congruent with the assignment of a 10 percent rating.  
On the other hand, there is no evidence that DLCO testing, if 
done prior to 2007, would have revealed deficits commensurate 
with a 30 percent or higher rating under Diagnostic Code 
6833.

In short, the Board does not believe that the failure on the 
part of VA to test the veteran for DLCO before 2007 should be 
used as a basis for limiting the 10 percent rating.  After 
having carefully considered the matter, and for reasons 
stated above, the Board finds that the 10 percent disability 
rating for service-connected asbestosis should be made 
effective as of the date of service connection, October 3, 
2002.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected asbestosis 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2007) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for his 
service-connected asbestosis.  The benefit sought on appeal 
is accordingly denied.  




ORDER

Entitlement to an increased disability rating for service-
connected asbestosis is denied.


REMAND

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected sinusitis.

As noted above, in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court held that compliance with remand 
instructions is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  
 
The Board's June 2007 remand requested that VA medical nexus 
opinions as to the etiology of the veteran's bladder cancer 
and tinnitus be obtained.  With respect to the bladder 
cancer claim, the examiner was asked to "consider whether 
any current bladder cancer is as likely as not a result of 
claimed exposure (to include diesel fuel and jet fuel) 
during service."  Although a VA medical nexus opinion was 
obtained in July 2007 in response to the Board's remand, the 
report of such examination did not answer this question 
posed by the Board's remand as to the veteran's claimed 
chemical exposure in service.  

With respect to the tinnitus claim, the VA examiner was 
asked to "opine whether the 'ringing in the ears' which has 
been reported by the veteran is a symptom of his service-
connected sinusitis, or is tinnitus which is related to his 
military service."  Though the August 2007 VA examiner 
opined that that the veteran's currently-identified tinnitus 
was not secondary to service-connected sinusitis, he did not 
render an opinion as to direct service connection.  

Because the opinions of the July 2007 and August 2007 VA 
examiners are not probative regarding the relationship 
between bladder cancer and toxic chemical exposure in 
service and the relationship between tinnitus and claimed 
acoustic trauma in service, additional medical opinions 
addressing these questions are needed.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should arrange for the 
veteran's claims folder to be 
reviewed by a physician with 
appropriate expertise.  A copy of 
this REMAND should be provided to 
the reviewing physician.  The 
reviewing physician should render 
an opinion as to whether it is at 
least as likely as not that the 
veteran's bladder cancer is a 
result of exposure to diesel and 
jet fuel during his military 
service.  The opinion should be 
associated with the veteran's VA 
claims folder.

2.  VBA should arrange for the 
veteran's claims folder to be 
reviewed by a physician with 
appropriate expertise.  A copy of 
this REMAND should be provided to 
the reviewing physician.  The 
reviewing physician should render 
an opinion as to whether it is at 
least as likely as not that the 
veteran's tinnitus is as a result 
of his military service.  The 
opinion should be associated with 
the veteran's VA claims folder.

3.  After undertaking any 
additional development deemed by it 
to be appropriate, VBA should then 
readjudicate the veteran's claims 
of entitlement to service 
connection for bladder cancer and 
tinnitus.  If the benefits sought 
on appeal remain denied, in whole 
or in part, VBA should provide the 
veteran with a SSOC and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


